                             UNITED STATES DISTRICT COURT

                             CENTRAL DISTRICT OF CALIFORNIA



JEAN CANDELARIA,                               Case No. 2:18-03317 VBF (ADS)

               Petitioner,

               v.                              ORDER ACCEPTING
                                               REPORT AND RECOMMENDATION OF
ROSEMARY NODH, Warden,                         UNITED STATES MAGISTRATE JUDGE
                                               AND DISMISSING CASE
               Respondent.



        Finding no defect of law, fact, or logic in the Magistrate Judge’s well-reasoned

Report and Recommendation, the Report and Recommendation is ADOPTED:



-   The Petition is denied and this case is dismissed with prejudice.

-   Petitioner’s request for appointment of counsel [Doc #1 at 42] is denied.

–   Petitioner’s request for an evidentiary hearing is denied.



        The Court will enter final judgment as a separate document.

        The Court will rule on a certificate of appealability by separate document.
 1   This case is TERMINATED (JS-6).

 2   IT IS SO ORDERED.

 3
                                               /s/ Valerie Baker Fairbank
 4   DATED: June 17, 2021                  ___________________________

 5                                         The Hon. VALERIE BAKER FAIRBANK
                                             Senior United States District Judge
 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




                                       2
